NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                               IN RE JERAY M.

                             No. 1 CA-JV 20-0054
                                FILED 10-29-2020


           Appeal from the Superior Court in Maricopa County
                             No. JV 201447
             The Honorable Joshua Yost, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Maricopa County Public Advocate, Mesa
By Aaron Jason Max
Counsel for Appellant

Maricopa County Attorneys’ Office, Phoenix
By Daniel Strange
Counsel for Appellee
                             IN RE JERAY M.
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Jennifer M. Perkins and Judge David B. Gass joined.


B R O W N, Judge:

¶1             Jeray M. appeals the juvenile court’s order requiring him to
register as a sex offender until age 25. Finding no abuse of discretion, we
affirm.

                              BACKGROUND

¶2             In February 2017, the State filed a petition alleging that Jeray,
age 14 at the time of the offenses, committed two counts of child
molestation. As part of a plea agreement, Jeray admitted to one count of
attempted molestation of a child, in exchange for dismissal of the remaining
count, and agreed the juvenile court would determine the consequences of
the offense, including rules of probation and sex offender registration. The
court accepted the plea and placed Jeray on supervised probation with
various conditions, including participation in and completion of treatment.
The court deferred the question of whether sex offender registration would
be required.

¶3            In May 2018, the juvenile probation department filed a
petition alleging Jeray violated his probation by failing to complete court-
ordered treatment after being unsuccessfully discharged from Grossman &
Grossman due to lack of progress and treatment violations. The juvenile
court dismissed the petition and allowed Jeray to continue on probation
with the condition that he participate in and successfully complete a
treatment program with a different provider, U-Turn.

¶4             A year later, in October 2019, his probation officer indicated
that Jeray had “made strides” in his current placement at U-Turn. In
February 2020, just a few days before Jeray’s 18th birthday, the juvenile
court held a status hearing to determine whether he should be required to
register as a sex offender.




                                       2
                            IN RE JERAY M.
                           Decision of the Court

¶5             Before the hearing, Dr. Blumeyer, a psychologist, created a
risk assessment report.1 As part of the risk assessment, Jeray was asked to
answer approximately 500 written questions. Blumeyer noted that “[d]ue
to concerns about Jeray’s reading level, dyslexia, and IQ[,] his assessment
results should be reviewed with great caution as these factors may impact
his testing results. He did ask for clarification on test items that he needed
assistance with.” (Emphasis omitted.) She based her report on the risk
assessment completed and other information provided, including Jeray’s
sexual history. Blumeyer determined he was a moderate risk to reoffend
and there were “significant concerns about his ability to implement what
he has learned in the treatment.” She recommended Jeray be required to
register as a sex offender.

¶6             At the hearing, Jeray’s probation officer explained that Jeray
was improving, but he was not at the level he should have been given the
length of treatment. She expressed concerns with Jeray’s continued
viewing of pornography and felt that if Jeray had been more forthcoming
earlier on, the conversation would be different. Based on the circumstances,
she recommended he register as a sex offender. Jeray’s U-Turn therapist
did not necessarily support registration, indicating she would rather see
Jeray provided with significant support and continuing supervision.

¶7            Jeray admitted to having some setbacks on probation. He
outlined his plan for applying for jobs and helping around the house to
keep busy and thereby avoid watching pornography. He expressed that he
struggled with the risk assessment because it was a lot of reading and he
did not always understand what was asked. Jeray’s mother also
highlighted concerns with the risk assessment because Jeray is on an
individualized education plan in school, which provides assistance in
reading. Jeray also spoke about helping others in the U-Turn program,
participating in art shows for school, and successes he had while on
probation.

¶8            The State argued that even after sex offender treatment, Jeray
was a moderate risk to reoffend. The State’s primary concerns were that
Jeray had no support system and he continued viewing pornography.
Jeray’s attorney countered that Jeray “is dealing with a great amount of
illiteracy” making it nearly impossible for him to get the required treatment

1      Although the risk assessment report, as part of the juvenile court’s
“social file,” is presumptively confidential and withheld from public
inspection, we find it necessary to reference portions of the report in this
memorandum decision. See Ariz. R.P. Juv. Ct. 19(A)(2).


                                      3
                             IN RE JERAY M.
                            Decision of the Court

he needs, because most treatment plans require functional literacy. Jeray’s
attorney argued that as a rehabilitative court, requiring Jeray to register as
a sex offender would be fundamentally unfair.

¶9            The juvenile court explained that although Jeray had a plan
for moving forward and those at the hearing shared ideas of what would
happen, Jeray had been on probation for two and a half years, continued to
“play the victim,” and failed to recognize the impact his actions had on
others. Noting Blumeyer’s report and her diagnosis of Jeray’s conduct
disorder, the court reasoned that Jeray was still a risk to the community.
The court therefore ordered that Jeray register as a sex offender until the
age of 25, but did not impose community notification. Jeray filed a timely
notice of appeal.

                               DISCUSSION

¶10             The juvenile court may require a juvenile who has been found
delinquent of certain sexual-misconduct offenses to register as a sex
offender until the age of 25. A.R.S. § 13-3821(D). We will not disturb the
court’s order requiring registration unless the court abused its discretion.
In re Javier B., 230 Ariz. 100, 104, ¶ 17 (App. 2012). In Javier B., we rejected
the argument that a juvenile court “is required to consider and balance both
the public safety purpose of sex offender registration and the potential
substantial effect the registration requirement would have on” the juvenile.
Id. at ¶ 19.

¶11            Jeray contends the juvenile court abused its discretion in
failing to consider the lack of violations while on probation and his low
level of literacy and intellectual functioning. But § 13-3821(D) “does not
direct the court to consider any specific factors” in determining whether to
order registration. Javier B., 230 Ariz. at 104, ¶ 18. Rather, the court has
broad discretion to determine if registration is appropriate. See State v.
Davis, 226 Ariz. 97, 102, ¶ 23 (App. 2010).

¶12            Jeray argues that lack of a formal probation violation is
indicative of success on probation. Although Jeray did not commit any new
sexual offenses, he repeatedly made delayed disclosures and struggled
with being forthcoming and honest while in treatment. Jeray was
unsuccessfully discharged from his initial treatment for lack of progress
and treatment violations. Within months of the status hearing for the issue
of registration, Jeray continued to view pornography, engage in sexual
contact with peers, and other unacceptable behaviors. Thus, the court did
not err in finding that Jeray had unsuccessfully completed treatment.



                                       4
                             IN RE JERAY M.
                            Decision of the Court

¶13            Jeray also argues the juvenile court’s finding that he did not
internalize treatment failed to consider his struggles with literacy and low
intellectual functioning. Although the record shows numerous mentions of
Jeray’s literacy challenges, nothing in the record indicates they inhibited his
ability to participate in treatment or otherwise affected his ability to
“tak[e][] seriously” the treatment. And Blumeyer recommended that Jeray
be required to register even after explicitly considering his literacy
challenges. Thus, the juvenile court acted within its broad discretion in
requiring sex offender registration.

                               CONCLUSION

¶14           We affirm the juvenile court’s order.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                         5